[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 97-1167

                 MICHAEL KEVIN DUPONT,
                 Plaintiff, Appellant,

                           v.

                    LARRY E. DUBOIS,
                  Defendant, Appellee.

No. 97-1786

                  MICHAEL KEVIN DUPONT,
                  Plaintiff, Appellant,

                            v.

                 LARRY E. DUBOIS, ET AL.,
                  Defendants, Appellees.

No. 97-2134

                  MICHAEL KEVIN DUPONT,
                  Plaintiff, Appellant,

                            v.

               LARRY EDWARD DUBOIS, ET AL.,
                  Defendants, Appellees.

     APPEALS FROM THE UNITED STATES DISTRICT COURT
           FOR THE DISTRICT OF MASSACHUSETTS

    [Hon. Douglas P. Woodlock, U.S. District Judge]

                         Before

                 Torruella, Chief Judge,
           Selya and Boudin, Circuit Judges.

 Michael Kevin Dupont on brief pro se.
 Nancy Ankers White, Special Assistant Attorney General, and
David J. Rentsch, Counsel, Department of Correction, on brief for
appellee.

July 15, 1998

          Per Curiam.  In these consolidated appeals, Michael
Kevin DuPont appeals from the denial of preliminary injunction
motions he filed in two civil rights cases.  Having limited our
consideration to issues squarely presented to the district
court and properly preserved for appellate consideration, we
affirm for the following reasons.  
          First, the appellate brief largely reasserts
arguments which were rejected by this court in a prior appeal. 
See DuPont v. Dubois, 99 F.3d 1128, 1996 WL 649340 (1st Cir.
1996) (unpublished per curiam).  We have found nothing in it
which would cause us to revisit the conclusions reached in that
appeal.
          Second, in appeal No. 97-2134, the district judge
denied preliminary injunctive relief without prejudice,
apparently for procedural reasons (the motions had been filed
before the complaint had been screened under 28 U.S.C.  1915A
and before the defendants had been served).  On appeal, DuPont
has made no attempt to explain how the court's ruling
constituted an abuse of discretion or legal error, thereby
waiving his claims as to this appeal.  See Playboy Enterprises,
Inc. v. Public Serv. Comm'n of Puerto Rico, 906 F.2d 25, 40 (1stCir.), cert. denied, 498 U.S. 959 (1990) (an issue not
adequately raised in the appellate brief is waived) (citation
omitted).  
          Finally, the motions filed by DuPont, which were
summarily denied by the district court in appeal Nos. 97-1786
and 97-1167, were conclusory and failed to show an entitlement
to injunctive relief.  "[A] preliminary injunction is an
extraordinary remedy that may be granted only by a clear
demonstration by a plaintiff of the merits of such a request." 
See 13 Moore's Fed. Prac.  65.20, at 65-29 (3d ed. 1998)
(footnotes omitted).  Under the circumstances, the district
judge did not abuse his discretion or commit legal error in
summarily denying the motions.  See Narragansett Indian Tribev. Guilbert, 934 F.2d 4, 5 (1st Cir. 1991)  ("Unless a mistake
of law or an abuse of discretion is made manifest, we will not
disturb the [denial of a preliminary injunction motion.]")
(quotation marks and citation omitted).  
          Affirmed.